Citation Nr: 1717620	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-18 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the Department of Veterans Affairs (VA) correctly counted the annual income discovered during the 2010 Income Verification Match performed in October 2012.

2.  Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $22,527.00.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from July 1953 to June 1957.  The appellant is the Veteran's fiduciary and spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  According to the Veterans Appeals Control and Locator System (VACOLS), jurisdiction of the file is with the Regional Office (RO) in Phoenix, Arizona.

The appellant filed a timely Notice of Disagreement (NOD), received in March 2015.  The appellant requested an informal hearing, which took place in April 2015.  The Informal Conference Report is of record.

A Statement of the Case (SOC) was issued by the PMC in May 2015.

The appellant filed a timely VA Form 9, received in June 2015, and requested a Board hearing before a Veterans Law Judge (VLJ).  The Board notes that the request for a Board hearing was withdrawn by the appellant in September 2015.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).






FINDINGS OF FACT

1.  The appellant, the Veteran's spouse, is his fiduciary following a finding of incompetency for VA purposes in a December 2007 rating decision. 

2.  The appellant, the Veteran's spouse, receives annual income from her divorce settlement with a her former husband.

3.  This additional income, received annually, was discovered during the 2010 Income Verification Match performed in October 2012.

4.  An overpayment of $22,527.00 in nonservice-connected pension during the period February 1, 2010, through March 1, 2015, resulted from the retroactive reduction in the Veteran's pension to account for this previously unreported income.

5.  The Committee on Waivers and Compromises waived the entire debt at issue in this appeal of $22,527.00 for the period February 1, 2010, through March 1, 2015, in a June 2015 Decision on Waiver of Indebtedness.


CONCLUSIONS OF LAW

1.  The appellant's annual income, from her divorce settlement with an ex-husband, is countable family income for pension purposes and the reduction in the Veteran's pension to reflect receipt of that family income was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).

2.  As the appellant's request for waiver of recovery of the $22,527.00 overpayment of VA nonservice-connected pension benefits was granted in full, there remains no question of law or fact for the Board to resolve with respect to the waiver.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2014); 38 C.F.R. § 20.104 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

II.  Applicable Law

	A.  Pension

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable Maximum Annual Pension Rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272.

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The Maximum Annual Pension Rate is adjusted from year to year.  38 C.F.R. § 3.21.

      B.  Annualized Countable Family Income

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  (a) Welfare, including donations from public or private relief, welfare, or charitable organizations; b) maintenance, the value of maintenance furnished by a relative, friend, or a charitable organization; c) VA pension benefits; d) reimbursement for casualty loss; e) profit from the sale of property; f) joint accounts acquired by reason of death of the other joint owner; g) medical expenses; h) expenses of last illnesses, burials, and just debts; i) educational expenses; j) child's income; k) Domestic Volunteer Service Act Programs; l) distributions of funds under 38 U.S.C. § 1718 from the VA Special Therapeutic and Rehabilitation Activities Fund as a result of participation in a therapeutic or rehabilitation activity under 38 U.S.C. § 1718; m) hardship exclusion of a child's available income; n) survivor benefit annuity; o) Agent Orange settlement payments; p) restitution to individuals of Japanese ancestry; q) cash surrender value of life insurance; r) income received by American Indian beneficiaries from trust or restricted lands; s) Radiation Exposure Compensation Act; t) Alaska Native Claims Settlement Act; u) monetary allowance under 38 U.S.C. Chapter 18 for certain individuals who are children of Vietnam veterans or children of veterans with covered service in Korea; v) Victims of Crime Act; w) Medicare Prescription Drug Discount Card and Transitional Assistance Program; and x) life insurance proceeds.  38 C.F.R. § 3.272.

All persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).

	C.  Waiver of Indebtedness

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in his or her income, net worth, or other circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660.  Overpayments created by the retroactive reduction or discontinuance of pension benefits will be subject to recovery unless waived.  38 U.S.C.A. § 3.660(a) (3).

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his or her receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his or her claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

III.  Background

The Veteran was rated incompetent in a December 2007 rating decision.  The Veteran had been notified of VA's proposal to rate him incompetent in a November 2007 letter.  The Veteran submitted a Statement in Support of Claim, received in December 2007, in which he agreed with the proposal to rate him incompetent.  He also requested that his spouse be appointed as his fiduciary for VA purposes.

The Board notes that the Veteran's spouse, the appellant, is herself disabled and has medical expenses of her own.  The record reflects that her unreimbursed medical expenses, along with those of the Veteran's, have been considered and are excluded from annual countable income to the extent they exceed five percent of the MAPR.  The Veteran's spouse was previously married prior to her current marriage to the Veteran.  As part of her divorce settlement with her ex-husband, she receives a set amount of income annually.  The appellant stated, in a Statement in Support of Claim received in March 2015, that, although she receives the entire sum, half is to go to her daughter and she transfers the funds to her daughter upon receipt.  VA learned of this additional income from the 2010 Income Verification Match performed in October 2012 and the appellant has acknowledged receiving this income.  

VA learned of this previously-unreported income received by the Veteran's spouse via the 2010 Income Verification Match performed in October 2012.  Had this income been reported, it would have reduced the Veteran's pension payments dating back to February 2010.  Thus, when the RO retroactively reduced the Veteran's nonservice-connected pension to account for this income, a debt was created.  In order to collect the debt, VA reduced the Veteran's pension award on February 19, 2015, effective February 1, 2010.  This created an overpayment of $22,527.00 during the period from February 1, 2010, to March 1, 2015, which resulted in the calculated $22,527.00 debt at issue here.  

The appellant has argued that 1) the annual payment was for her and her daughter, and should not be counted as money available to pay for the Veteran's healthcare needs; and 2) the debt should be waived due to financial hardship.  This waiver request, on a Financial Status Report form, was received in April 2015.

IV.  Analysis

	A.  Annualized Countable Family Income

As discussed above, the Veteran's spouse receives a set amount of income annually as part of a divorce settlement with her ex-husband.

The pertinent facts are not in dispute.  The appellant is married to the Veteran.  The appellant receives additional income annually.  VA rules dictate that family income from any source, unless specifically excluded under 38 C.F.R. § 3.272, is countable family income.  38 C.F.R. §§ 3.271, 3.272.  Such income is not specifically excluded under the applicable legal criteria.  

The appellant argues that she did report the annual income in 2005.  See March 2015 Statement in Support of Claim.  However, upon reviewing the entire record, the Board notes that there is no evidence that this annual income was reported to VA prior to the 2010 Income Verification Match performed in October 2012, nor did VA consider that income in calculating the rate of the Veteran's pension.  Regardless, with respect to the time period prior to March 1, 2015, the issue is moot as the resulting debt was waived, as discussed below.  With respect to the time period beginning March 1, 2015, VA has knowledge of the annual income and that family income has been taken into account in calculating the Veteran's pension.

The Board notes that the appellant stated, in a Statement in Support of Claim received in March 2015, that the annual income is from her divorce settlement with a prior husband and that it is "not for [the Veteran]'s use," but rather for herself and her daughter.  However, the entire amount of the annual income is properly counted as countable annualized family income because the money is paid directly to the appellant, the spouse of the Veteran, and does not fall under any enumerated exception in 38 C.F.R. § 3.272.

Further, the appellant stated that she believed her "prior husband's pensions should not have to take care of [her] current husband [and] [i]f necessary, [she] will file for divorce . . . and remain fiduciary."  However, the appellant is advised that financial consequences may arise from such an action and advises the appellant to seek the advice of an accredited VA representative in this regard.  For example, if she and the Veteran are no longer married, her income would not be considered in calculating the Veteran's pension rate; however, among other things, the Veteran would no longer be entitled to an additional amount of pension for a dependent.  See 38 C.F.R. §§ 3.10, 3.22.


	B.  Waiver of Indebtedness

The Board notes that according to the record on appeal, the Committee on Waivers and Compromises waived the entire debt of $22,527.00 at issue in this appeal for the period February 1, 2010, through March 1, 2015, in a June 2015 Decision on Waiver of Indebtedness.  

The Committee explained that the intent of VA's income-based benefits is to provide beneficiaries with a minimum level of financial security.  The Committee determined that because the Veteran's pension is intended to provide for his basic needs, collection of the debt would defeat the purpose of the benefit.  The Committee also noted that fault was shown because the income was not reported, the Veteran had a financial hardship, and no unjust enrichment was shown based on the income and expenses reported.  

As the entire debt at issue in this appeal was waived, the appeal has been granted in full.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Absent any argument from the appellant regarding this matter, the issue of entitlement to waiver of indebtedness is dismissed.


ORDER

VA correctly counted the annual income discovered during the 2010 Income Verification Match performed in October 2012 as countable family income.  The appeal is denied as a matter of law. 

The issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $22,527.00 is dismissed.





______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


